                      Case 3:19-cv-06462-EMC Document 177 Filed 08/13/21 Page 1 of 3


             1   SHANNON LISS-RIORDAN, SBN 310719                  GIBSON, DUNN & CRUTCHER LLP
                 sliss@llrlaw.com                                  THEANE EVANGELIS, SBN 243570
             2   ANNE KRAMER, SBN 315131                             tevangelis@gibsondunn.com
                 akramer@llrlaw.com                                BLAINE H. EVANSON, SBN 254338
             3   LICHTEN & LISS-RIORDAN, P.C.                        bevanson@gibsondunn.com
                 729 BOYLSTON STREET, SUITE 2000                   HEATHER L. RICHARDSON, SBN 246517
             4   BOSTON, MA 02116                                    hrichardson@gibsondunn.com
                 Telephone:     (617) 994-5800                     333 South Grand Avenue
             5   Facsimile:    (617) 994-5801                      Los Angeles, CA 90071-3197
                                                                   Telephone: 213.229.7000
             6   Attorneys for Plaintiff Christopher James and     Facsimile: 213.229.7520
                 Spencer Verhines, individually and on behalf of
             7   all others similarly situated                     Attorneys for Defendant
                                                                   UBER TECHNOLOGIES, INC.
             8

             9
                                                UNITED STATES DISTRICT COURT
           10
                                             NORTHERN DISTRICT OF CALIFORNIA
           11

           12    CHRISTOPHER JAMES and SPENCER                     CASE NO. 3:19-cv-06462-EMC
                 VERHINES, individually and on behalf of all
           13                                                      STIPULATION AND [PROPOSED] ORDER
                 others similarly situated,
                                                                   TO EXTEND MEDIATION DEADLINE
           14
                                        Plaintiffs,                Action Filed: September 11, 2019
           15    v.                                                Trial Date: None Set
           16    UBER TECHNOLOGIES, INC.,                          Honorable Edward M. Chen
           17
                                       Defendant.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                              STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                                  CASE NO. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 177 Filed 08/13/21 Page 2 of 3


             1          Pursuant to Civil Local Rules 6-2 and 7-12, Uber Technologies, Inc. (“Defendant”) and
             2   Spencer Verhines and Christopher James (“Plaintiffs”) (together with Defendant, the “Parties”), by
             3   and through their respective counsel of record, hereby stipulate and agree as follows:
             4          WHEREAS, the Court referred the Parties to private mediation to be completed by August 13,
             5   2021 (120 days after April 15, 2021) (Dkt. 167);
             6          WHEREAS, the Parties have been working cooperatively for several months to find a
             7   mutually agreeable mediator to conduct the private mediation;
             8          WHEREAS, the Parties have reached an agreement on who will conduct the Parties’
             9   mediation;
           10           WHEREAS, due to scheduling conflicts, the first day the Parties and the mediator have
           11    mutual availability is October 4, 2021;
           12           WHEREAS, the Parties would like to proceed with the mediation on October 4, 2021;
           13           NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
           14    and respectfully request that the Court enter an Order establishing the following:
           15           The deadline for the Parties to attend private mediation is extended through October 2021.
           16    IT IS SO STIPULATED.
           17    Dated: August 12, 2021                       GIBSON, DUNN & CRUTCHER LLP
           18

           19                                                 By:             /s/ Theane D. Evangelis
                                                                                Theane D. Evangelis
           20
                                                                           Attorneys for Defendant
           21                                                            UBER TECHNOLOGIES, INC.

           22

           23    Dated: August 12, 2021                       LICHTEN & LISS-RIORDAN, P.C.

           24

           25                                                 By:              /s/ Shannon Liss-Riordan
                                                                                 Shannon Liss-Riordan
           26
                                                                Attorneys for Plaintiffs SPENCER VERHINES and
           27                                                  CHRISTOPHER JAMES, individually and on behalf of
                                                                            all others similarly situated
           28

Gibson, Dunn &                                                      2
Crutcher LLP
                               STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                                   CASE NO. 3:19-CV-06462-EMC
                     Case 3:19-cv-06462-EMC Document 177 Filed 08/13/21 Page 3 of 3


             1                                    [PROPOSED] ORDER
             2

             3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
             4

             5

             6

             7

             8

             9
                        August 13
                 Dated: _________________, 2021                _____________________________________
           10
                                                                   The Honorable Edward M. Chen
           11                                                        United States District Judge
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                             3
Crutcher LLP
                             STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                                 CASE NO. 3:19-CV-06462-EMC
